Citation Nr: 1034506	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  08-17 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension (SMP) for a surviving 
spouse based on the need for regular aid and attendance, or on 
housebound status.


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1953 to 
September 1956, during the Korean Conflict and peacetime.  He 
died in May 2007.  The appellant is his widow.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from a November 2007 rating decision of the Department of 
Veterans Affairs (VA), San Juan, the Commonwealth of Puerto Rico, 
Regional Office (RO).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The appellant is older than 65 years of age and she is seeking 
SMP.  She alleges in part that she is effectively rendered 
housebound as a result of her disabilities which were listed at 
an October 2007 VA examination as residuals of breast cancer, 
arterial hypertension, right knee osteoarthritis, hallux valgus, 
and depression.  

Doctors have found that the appellant is able to ambulate on her 
own and is capable of accomplishing her activities of daily 
living and attending to the wants of nature.  She is not 
bedridden, and she lives alone in a house. 

However, it was also noted in several medical records that the 
appellant does not leave her house to attend medical appointments 
or go shopping without being accompanied by a relative.  As such, 
it is unclear whether her disabilities render her unable to leave 
her house except when accompanied by another person, and by 
extension whether she is therefore substantially confined to her 
home or immediate premises by reason of disability or 
disabilities which are reasonably certain to remain throughout 
her lifetime.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Schedule the appellant for a general 
medical examination to determine whether she 
is unable to leave her house except when 
accompanied by another person as a result of 
a disability or disabilities which are 
reasonably certain to remain throughout her 
lifetime.  The examiner should be provided 
with the claims file.  A complete rationale 
should be provided for any opinion expressed.  

2.  When the development requested has been 
completed, the claim should be readjudicated.  
If the claim remains denied, provide the 
appellant with a supplemental statement of 
the case and allow an appropriate time for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
Matthew W. Blackwelder
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



